DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered and are persuasive. The previous rejection is being withdrawn. However, new grounds of rejection are set forth below.
Applicant notes in the remarks that claim 2 is dependent from claim 1. This is incorrect. Claim 2 is written in independent form. As such, this action is being made Non-Final because of the introduction of new ground of rejection for each claim, including claim 2, which has not been amended to change the scope of the claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “wherein the images have a lower ventricular blood-to-myocardium contrast ratio and contrast-to-noise ratio than conventionally acquired images”. The phrase “lower…than conventionally” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11-12, 14-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghari et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach method for obtaining a three-dimensional reconstruction of a heart in a freely respiring subject, the method comprising (see abstract: 3D imaging and tracking of respiratory induced heart displacement) a) controlling a medical imaging device to utilize a sequence of a plurality of scanning signals to acquire three-dimensional images of the heart in a cardiac cycle during respiration of a subject, wherein each scanning signal in the sequence of the plurality of scanning signals comprises a phase-encoding gradient to capture ventricles in an imaging volume along a superior-inferior direction (see p. 760 col 1 last ¶: 3D sequence acquired during respiratory motion, phase encoding along superior-inferior direction); b) controlling, upon completion of the sequence, the medical imaging device to turn off the phase encoding gradient to produce a center line scanning signal to acquire, during the cardiac cycle, a one-dimensional projection line on the imaging volume (see p. 760 col 2: phase gradient set to zero to measure centerline along superior-inferior direction); c) identifying the one-dimensional projection line as a center line in k-space during the cardiac cycle in the superior-inferior orientation during respiration (see abstract, p. 760 col 2: 1-D projection line as center line); d) determining a the maximal superior displacement of the heart that defines a respiratory acceptance window having a specified width (see p. 760 col 2: measure displacement in the superior inferior direction, fig. 2: acceptance window); and e) selecting a series of three-dimensional images of the heart that fall within the acceptance window for use in reconstruction, thereby obtaining a three-dimensional reconstruction of the heart (see p. 761 ¶ 1: selecting images that fall within acceptance window and rejecting those outside the window for reconstructing a three dimensional image of the heart, see fig. 3).
With regard to claim 3, D1 teach method of claim 1, wherein the images are acquired using cardiovascular magnetic resonance imaging, ultrasound, or computerized tomography (CT) scan (see abstract, p. 760 last ¶: magnetic resonance imaging).
With regard to claim 4, D1 teach method of claim 3, wherein image acquisition is carried out using three- dimensional (3D) cine SSFP sequence imaging (see p. 760 last ¶: 3D SSFP).
With regard to claim 5, D1 teach method of claim 4, wherein a radiofrequency pulse is modified so that the phase-encoding gradient is turned off and the center-line of k-space along the superior-inferior direction is read (see p. 761 col 2: phase gradient is set to zero to measure centerline of k-space along superior-inferior direction).
With regard to claim 6, D1 teach method of claim 5, wherein the method is carried out at the beginning of every 5th phase segment of the cardiac cycle (see p. 760 last ¶ - p. 761: five startup pulses, where the first startup pulse is set to zero).
With regard to claim 7, D1 teach method of claim 4, wherein the plot comprises a one-dimensional projection line of the 3D SSFP imaging volume in the superior-inferior orientation (see p. 760 col 2: image data represents one-dimensional projection line of the 3D SSFP imaging in the super-inferior direction).
With regard to claim 9, D1 teach method of claim 1, wherein the width of the respiratory acceptance window is between about 3 and about 20 mm (see abstract, fig. 2: 5mm acceptance window).
With regard to claim 11, D1 teach method of claim 4, wherein a scan time of 3D cine acquisition is shortened by parallel imaging with sensitivity encoding (SENSE) (see p. 761, col 1 last ¶: sensitivity encoding SENSE).
With regard to claim 12, D1 teach method of claim 4, wherein the 3D cine SSFP is acquired in a sagittal orientation (see p. 760 last ¶: sagittal direction).
With regard to claim 14, D1 teach method of claim 1, wherein the images have a lower ventricular blood-to-myocardium contrast ratio and contrast-to-noise ratio than conventionally acquired images (see p. 759 col 2¶ 1: increases the signal intensity of blood and the contrast between blood and myocardium; see also p. 760 col 1: enhance the contrast between blood and myocardium; implicit that contrast-to-noise ratio is enhanced).
With regard to claim 15, D1 teach method of claim 1, wherein the method is compatible with retrospective cardiac gating (see p. 764 col 2 ¶ 3: retrospective algorithm).
With regard to claim 16, D1 teach method of claim 1, wherein the method is carried out after administration of a contrast agent to the subject (see abstract, p. 761 col 2 ¶ 2: contrast agent).
With regard to claim 17, D1 teach method of claim 16, wherein the contrast agent is extracellular or intravascular (see p. 761 col 2 ¶ 2: intravascular contrast agent).
With regard to claim 18, D1 teach method of claim 17, wherein the contrast agent is gadolinium-based (see p. 759 col 2 ¶ 1: gadolinium contrast agent).
With regard to claim 19, D1 teach method of claim 17, wherein the gadolinium-based contrast agent is selected from the group consisting of gadoterate, gadodiamide, gadobenate, gadopentetate, gadoteridol, gadoversetamide, gadoxetate, gadobutrol, and gadofosveset (see p. 761 col 2 ¶ 3: gadofosveset).
With regard to claim 20, D1 teach method of claim 1, wherein the subject is a child, is anesthetized, or is otherwise incapable of holding their breath (see p. 764 ¶ 1: patient age 0.3 to 6 years).
With regard to claim 21, D1 teach method of claim 1, wherein the method characterizes a cardiovascular disorder selected from the group consisting of tissue damage associated with a heart attack, reduced blood flow in the heart muscle, cardiac function and ejection fraction, aortic tears, aneurysms, narrowing, cardiomyopathy, diseases of the pericardium, heart disease, heart valve disorders, congenital heart problems, connective tissue disorders (see p. 759 col 2 ¶1: vascular abnormalities; p. 764 col 2 ¶ 3: heart disease).
With regard to claim 23, see discussion of claim 1. D2 further implicitly teach f) fusing the acquired images, thereby obtaining a three-dimensional reconstruction of the heart (see p. 761 ¶ 1: reconstructing a three-dimensional image of the heart implicitly involves fusing selected images, see fig. 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Applicant Admitted Prior Art. 
With regard to claim 2, D1 teach method for obtaining a three-dimensional reconstruction of a heart in a freely respiring subject, the method comprising tracking the respiratory-induced motion of the heart in the superior-inferior orientation during the course of respiration of the subject using 3D cine steady-state free precession (SSFP) imaging, see abstract, p. 760 last ¶: tracking respiratory induced heart motion in the superior-inferior direction using cine steady state free precession). D1 fail to explicitly teach wherein the respiratory-induced motion is acquired during a four radio-frequency image excitation, however this is well known and commonly or conventionally done (see publication of instant application ¶ 36: “In a three-dimensional cine SSFP sequence, four radio-frequency excitation pulses per cardiac cycle which are commonly used for acquiring cine images). One skilled in the art before the effective filing date would have found it obvious to incorporate known and common teachings of using four radio-frequency excitation pulses per cardiac cycle yielding predictable and enhanced results. 
	With regard to claim 22, D1 teach method of claim 1, but fail to explicitly teach wherein the method characterizes a surgical repair of the heart, however Examiner takes Official Notice to the fact surgical repair of the heart in order to treat diagnosed heart disease is well known in the art before the effective filing date and would have been obvious to incorporate known teachings into the configuration of D1 yielding predictable and improved treatment of heart complications based on the results of the heart tracking.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Moghari, Mehdi H., Tal Geva, and Andrew J. Powell. "Prospective heart tracking for whole‐heart magnetic resonance angiography." Magnetic resonance in medicine 77.2 (2017): 759-765. Published online 4 February 2016 in Wiley Online Library (wileyonlinelibrary. com).